Citation Nr: 0817460	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-11 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death as a result of VA treatment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to March 
1977.  He died in June 2001.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO) that denied the claim now under appeal.


FINDINGS OF FACT

The veteran's cause of death is not shown to be proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of VA fault, and is 
not the result of an event that was not reasonably 
foreseeable.


CONCLUSION OF LAW

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death as a result of VA treatment is not 
established.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking Dependency and Indemnity 
Compensation (DIC).  In particular, she seeks such benefits 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death as a result of VA treatment.  In the 
interest of clarity, the Board will initially discuss whether 
the appellant's claim has been properly developed.  
Thereafter, the Board will present a factual background and 
an analysis of the claim.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-initial-adjudication notice 
by letters dated in March 2003 and September 2004.  The 
notification substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in her 
possession that pertains to the claim.  Given that the 
foregoing notice came prior to the initial adjudication, the 
timing of the notice did comply with the requirement that the 
notice must precede the adjudication.  Id.  The notice must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The appellant was 
specifically advised of the foregoing criteria in the June 
2004 notice letter.  Because the claim on appeal was made 
under 38 U.S.C.A. § 1151 and is not based on a claim that the 
cause of death is related to service or to a service-
connected disability, properly tailored notice need not have 
included a statement of the conditions, if any, for which the 
veteran was service connected at the time of his or her death 
and an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition.  The appellant was advised of the 
criteria to substantiate a claim for DIC under 38 U.S.C.A. § 
1151 in the September 2004 notice letter.  

Although the notice provided did not address either effective 
date provisions that are pertinent to the appellant's claim, 
such error was harmless given that the claim is being denied, 
and hence no effective date will be assigned.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

To the extent that any notice error may be perceived in the 
foregoing documents, it is clear that it did not affect the 
essential fairness of the adjudication.  Specifically, during 
the course of this appeal, including June 20004 and September 
2005 statements from the appellant, she has demonstrated 
actual knowledge that what was necessary to substantiate her 
claim was a medical opinion for the purpose of establishing a 
relationship between the veteran's treatment by VA and his 
death, and in particular, establishing that such treatment 
was negligent or that the veteran's death was not reasonably 
foreseeable by virtue of said treatment.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007),

VA has obtained service medical records, obtained private and 
VA post-service medical records, and assisted the appellant 
in obtaining evidence including a VA medical opinion 
regarding the cause of the veteran's death, and in particular 
whether the veteran's death was the result of fault on the 
part of VA on an event not reasonably foreseeable caused the 
death of the veteran.  

In summary, all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
claims file.  VA has substantially complied with the notice 
and assistance requirements and the appellant is not 
prejudiced by a decision on the claims at this time.

Factual Background

As noted above, the veteran died in June 2001.  His death 
certificate listed the immediate cause of death as anoxic 
brain injury, due to, or as a likely consequence of, PEA 
(prolonged cardio-pulmonary arrest).

A VA death summary notes that the veteran presented to the 
Dallas VA Medical Center (VAMC) approximately 12 days prior 
to his death with a three to six month history of weight loss 
and watery diarrhea.  On admission, the veteran was severely 
malnourished, with hypotension, renal failure, and anemia.  
He was admitted to the Intensive Care Unit (ICU) to undergo 
anemia and diarrhea work up.  The report further notes that 
the veteran was unstable on admission (hypotension and low 
hematocrit) and that he was given blood and IV resuscitation.  
On the second day at the hospital, the veteran was 
transported to the gastrointestinal (GI) lab for endoscopy, 
and reportedly went into alcohol withdrawal.  He was very 
agitated and was taken back to the ICU.  As such, the 
endoscopy was not performed.

It was thought that the veteran's diarrhea could have been 
caused by a malignancy, or possibly pancreatic insufficiency, 
although an etiology was never established.  The veteran was 
given Ativan and Librium for one day; he became altered, and 
the medication was discontinued.  The veteran remained 
altered.  A computerized tomography (CT) of the head and a 
lumbar puncture were both unremarkable.  About one week after 
admission, the veteran apparently went into arrest, although 
it was not clear if it was cardiac or respiratory arrest.  
According to VA records, it was presumed that the veteran 
coded due to sepsis.

According to the death summary, the veteran was then 
intubated, placed on a ventilator, and required pressor to 
maintain blood pressure.  Because the veteran required more 
than thirty minutes of resuscitation, he developed 
devastating neurological damage.  The veteran lost his gag 
reflex, coronary reflex, and he had no pain response.  The 
veteran underwent an EEG and neurological examination, which 
showed severe encephalopathy from anoxic brain injury.  
Prognosis of any significant recovery was poor, and the 
veteran's family elected to withdraw care.  The veteran 
expired shortly thereafter.

An autopsy was performed shortly after the veteran's death.  
The final autopsy summary indicated that a postmortem 
examination revealed diffuse alveolar damage of the lungs, 
the pathologic correlate of adult respiratory distress 
syndrome.  The examiner explained that it was a devastating 
pulmonary insult, which was frequently fatal.  The liver 
showed histologic evidence of cirrhosis.  Mallory's hyaline 
was present within hepatocytes, supporting the history of 
alcohol abuse.  A marked excess of stainable iron was present 
within hepatocytes; abundant stainable iron was also present 
in the pancreas, suggesting the possibility of 
hemochromatosis.  Sections of the pancreas showed chronic 
pancreatitis, likely the result of alcohol abuse.  The 
examiner noted that chronic pancreatitis could result in 
diarrhea from pancreatic insufficiency; but a significant 
amount of histologically viable pancreatic acinar parenchyma 
was still present in the sections.  The examiner concluded 
that it was not clear how significant the pancreatic 
insufficiency was with regard to the diarrhea.  The examiner 
noted that there was no other etiology for the diarrhea that 
was apparent based on the postmortem examination.  No 
infections or occult neoplasms were found.  The examiner 
concluded, in sum, that the veteran died from diffuse 
alveolar damage of the lungs.  He had chronic diarrhea of an 
unknown etiology, although chronic pancreatitis was probably 
contributory.  Additional significant morbidities included 
cirrhosis and marked cardiomegaly.

In sum, the veteran was admitted to the hospital because of 
anemia and extensive diarrhea, which led to severe 
malnourishment.  The veteran thereafter went into cardio-
pulmonary arrest, which resulted in severe, irreversible 
brain damage, and his ultimate demise.

In arguing that faulty VA treatment was responsible for the 
veteran's demise, the appellant alleged that the veteran did 
not enter the VA hospital in an acute state of alcoholism.  
She alleged that the dementia that was exhibited during 
admission was a direct result of dehydration.  She further 
alleged that the veteran was moved to a private room where he 
was left alone without monitoring devices, and that the 
cardiac arrest, heart failure, and subsequent brain damage 
occurred after he was moved to the private room and was not 
evaluated for hours.  The appellant concluded that the VAMC 
was negligent in not properly diagnosing and monitoring the 
veteran's condition.  She further asserted that the autopsy 
discovered the veteran had hemochromotosis, and that if the 
veteran had been properly diagnosed by VA he might be alive 
today.  

In October 2006, the veteran's claims file was reviewed by a 
VA physician for the purpose of addressing the appellant's 
contention pertaining to the alleged failure of the VAMC to 
diagnose and treat hemochromatosis.  The report of that 
review stated that an initial history and physical taken at 
the time of the veteran's admission to the VAMC in June 2001 
noted that the veteran had ongoing diarrhea for 2 years which 
was worse over the past 6 months.  The October 2006 review 
noted that the veteran had been sick for several weeks and 
had not wanted to seek medical attention until his family 
forced him to come into the hospital.  It was also noted that 
history upon admission included heavy alcohol use, namely, 1 
pint of whiskey per day.  The reviewing physician further 
noted that upon admission to the VAMC, the veteran had acute 
renal failure likely secondary to volume depletion, and that 
subsequently, he had cardiopulmonary arrest and "ARDS" 
which were the most likely causes of his death.  The 
reviewing VA physician asserted that while there is a 
question of a possible diagnosis of heterozygous 
hemochromatosis, it is impossible to know whether or not this 
was the case or if the veteran's chronic alcohol abuse led to 
the pathologic changes in his liver.  The October 2006 
reviewer concluded that regardless of the cause of the 
veteran's liver changes it is unlikely that this ultimately 
lead to the cause of his death.  The reviewing VA physician 
concluded that it is not at least as likely as not that 
phlebotomy would have saved the veteran's life, and that it 
is impossible to know for sure whether the veteran even had 
hemochromatosis.  

Analysis

The appellant contends that treatment administered by VA 
healthcare professionals at the VAMC, Dallas, caused or 
contributed to the veteran's death.  Specifically, the 
appellant alleges that VA physicians failed to properly 
monitor the veteran, and further failed to diagnose 
hemochromotosis, which led to his demise.  She asserts that 
since the negligent actions of VA healthcare professionals 
contributed to the veteran's death she is entitled to DIC 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death as a result of VA treatment.

For claims filed after October 1, 1997, such as this claim, 
dependency and indemnity compensation shall be awarded for a 
qualifying veteran's death if the death was not the result of 
the veteran's willful misconduct and the death was caused by 
hospital care or medical treatment furnished by the VA and 
the proximate cause of the death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or an event not reasonably foreseeable.  See 38 U.S.C.A. § 
1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran died does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's death 
and VA failed to exercise the degree of care that would be 
expected of a reasonable healthcare provider; or VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, 
the veteran's representative's informed consent. 38 C.F.R. § 
3.361(d)(1).  Whether the proximate cause of a veteran's 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable healthcare 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable healthcare provider would not have considered to 
be an ordinary risk of the treatment provided.  38 C.F.R. § 
3.361(d)(2).

As detailed above, the veteran died in June 2001.  His 
Certificate of Death lists the immediate cause of death as 
anoxic brain injury, due to, or as a likely consequence of 
prolonged cardio-pulmonary arrest.  A subsequent autopsy 
concluded that the veteran died from diffuse alveolar damage 
of the lungs caused by chronic diarrhea of an unknown 
etiology with chronic pancreatitis, cirrhosis, and marked 
cardiomegaly as contributing to his irreversible brain 
damage, and his ultimate demise.

The appellant contends that negligent actions of VA 
healthcare professionals contributed to the veteran's death.  
Specifically, she has expressed the opinion that the VA 
physician's failure to properly monitor the veteran and to 
diagnose hemochromatosis resulted in the death of the 
veteran.  The Board has considered statements provided by the 
appellant, her representative, her son, and her other 
relatives.  However, there is no indication that the 
appellant, her representative, or any of her relatives are 
qualified to provide an opinion concerning the cause of the 
veteran's death.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Significantly, no opinion has been received from a qualified 
medical professional that advances such a theory.  

As detailed above, in October 2006, the veteran's claims file 
was reviewed by a VA staff physician for the purpose of 
obtaining a qualified medical opinion as to the cause of the 
veteran's death, and specifically whether it was caused by 
the failure to diagnose hemochromatosis.  Following a review 
of the claims folder, the VA physician noted that upon 
admission to the VAMC, the veteran had acute renal failure 
likely secondary to volume depletion, and that subsequently, 
he had cardiopulmonary arrest and ARDS which were the most 
likely causes of his death.  The reviewing VA physician 
further asserted that it was unlikely that hemochromatosis 
lead to the cause of the veteran's death, and that it is 
impossible to know for sure whether the veteran even had 
hemochromatosis.  

The Board acknowledges that in the October 2006 opinion, the 
reviewing VA physician did not explicitly state that the VAMC 
properly monitored the veteran prior to his demise, nor did 
the opinion explicitly state that the VAMC was free from the 
alleged negligent acts that the appellant alleges contributed 
to the veteran's death.  On the other hand, the VA staff 
physician who reviewed the claims file in October 2006 did 
not state that negligent actions of the VAMC contributed to 
the veteran's demise, or that the veteran's demise was not 
reasonably foreseeable.  To the contrary, any reasonable 
interpretation of the VA staff physician's lengthy opinion 
can only lead to the conclusion that actions of the VAMC did 
not contribute to the veteran's demise, and that his death 
was reasonably foreseeable, given the considerable health 
problems that the veteran had prior to admission to the VAMC 
prior to his death and his precipitous decline during 
hospitalization.  Significantly, there is no medical evidence 
to suggest otherwise.  

Therefore, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's death was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of VA 
fault, or was the result of an event that was not reasonably 
foreseeable.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the appellant's claim for DIC under 
38 U.S.C.A. § 1151 for the cause of the veteran's death as a 
result of VA treatment.  As such, that doctrine is not 
applicable in the instant appeal and her claim must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).



ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
for the cause of the veteran's death as a result of VA 
treatment is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


